Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.

Response To Arguments
The Applicant' arguments (REMARKS, filed 10/31/2022) have been fully considered. 
In regard to amendment of the independent claims 1, 7, and 13, Applicant arguments have been fully considered but they are not persuasive. Applicant has amended the independent claims with additional limitation(s): " identifying the immediately next cell for a read operation based on the direction." The Applicant argues that the prior arts of record do not specifically teach this limitation. Specifically, applicants argue “Examiner's theory of rejection bifurcates the programming and read processes by relying on one reference for programming (Lee) and another reference (Ando). As explained to the Examiner, the Examiner's theory of rejection is therefore incapable of meeting any limitations directed to any relationship that exists between programming and reading because the Examiner's theory of rejection completely isolates the reading process from the programming process”.
Examiner respectfully disagrees. 
Firstly, claim 1 recites, “the reading comprising”, claim 7 recites, “An apparatus, comprising”, claim 13 recites, “A computing system, comprising”. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Therefore, Ando teaches to read adjacent cells near target cell (Figure 8, [0080]/[0085], abstract, and [0030] of Ando teaches “memory controller is configured to read data of the first to third memory cells by applying first to third read voltages to the first to third word lines, respectively), including immediately next cell downstream along the programming direction from the cell being read.
Secondly, program operation and read operation are two separate operations, but yet both needed for a working memory device. Lee teaches a program method “capable of enhancing efficiency of a programming operation” ([0005] of Lee). Therefore, at the time of the effective filing, it would have been obvious to one with ordinary skill in the art to recognize the advantages provided by the Lee’s program method, and would be motivated to adopt this program method for a memory device. However, Lee is silence regarding how to read such a memory device. Ando teaches a read method which can “enhance the performance of the soft bit decoding without increasing the number of times of read” ([0096] of Ando). Therefore, it would have been obvious to one with ordinary skill in the art to adopt the reading method of Ando for the memory device of Lee. Such a conclusion/combination is reasonably expected because one of ordinary skill in the art would have been capable of recognizing that a memory device needs both a good program method and a read method, program method of Lee and read method of Ando do not teach away from each other, rather they are needed to make a working memory device. 
Accordingly, the Examiner maintains the position previously set forth.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee PG PUB 20190318784 (hereinafter Lee), in view of Ando PG PUB 20200090761 (hereinafter Ando).

Regarding independent claim 1, Lee teaches a method (figure 13), comprising: 
programming a column of flash storage cells (string in figure 13 of Lee) in a direction (Z direction in figure 13 of Lee) along the column (figure 13, [0109] of Lee, “…the program operation may be performed in a downward direction from an uppermost word line…”) in which a parasitic transistor that resides between a cell being programmed and an immediately next cell to be programmed has lower resistivity as compared to a corresponding parasitic transistor that exists if the programming were to be performed in an opposite direction along the column (in figure 14 of Lee, during verify read period (T1 to T2 time period in figure 14), BL voltage is higher compared to voltage applied to source line (figure 14 clearly shows BL is discharged from T1 to T2 when data is “0”), thus a parasitic transistor that resides between a cell being programmed and an immediately next cell to be programmed has lower resistivity as compared to a corresponding parasitic transistor that exists if the programming were to be performed in an opposite direction along the column).
but Lee does not teach wherein the method further comprising reading the cell after the column of flash cells has been fully programmed, the reading comprising: identifying the immediately next cell for a read operation based on the direction and reading the immediately next cell; where, the immediately next cell is downstream along the direction from the cell; identifying the cell for a read operation based on the direction and performing a first read of the cell with a first word line voltage applied to the cell's word line, the first read of the cell being a default read of the cell; where, the cell is upstream against the direction from the immediately next cell; performing a second read of the cell with a second word line voltage applied to the cell's word line that is different than the first word line voltage, the second read accommodating for the cell having been disturbed by programming of the immediately next cell; determining, based on the reading of the immediately next cell, if the immediately next cell's stored charge is sufficient to have disturbed the cell during programming of the immediately next cell; based on the determining, selecting one of the first and second reads as the cell's read.  
However, Ando teaches in figure 8 and [0030] a read method, the method comprises reading the cell after the column of flash cells has been fully programmed, the reading comprising:  
identifying the immediately next cell for a read operation based on the direction ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down)…”) and reading the immediately next cell (S103 in figure 8 of Ando, “read data of the first to third memory cells by applying first to third read voltages to the first to third word lines” in [0032] of Ando), where, the immediately next cell is downstream along the direction from the cell ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down)…”);
identifying the cell for a read operation based on the direction ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down)…”) and performing a first read of the cell (S101 in figure 8 of Ando) with a first word line voltage (figure 4 of Ando teaches to apply voltage marked as HB to selected WL, [0048] of Ando, “…When reading data from the nonvolatile memory 20, a read voltage is applied to a word line to which a memory cell in which read target data is written is connected…”, “second read voltage” in [0032] of Ando) applied to the cell's word line (“second wordline” in [0030] of Ando), the first read of the cell being a default read of the cell; where, the cell is upstream against the direction from the immediately next cell ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down)).
performing a second read of the cell (S102 in figure 8 of Ando) with a second word line voltage (figure 4 of Ando teaches to apply read voltage marked as deltaR or -deltaR to selected WL, [0048] of Ando, “fourth read voltage” in [0032] of Ando) applied to the cell's word line (“second wordline” in [0030] of Ando, “…reads second data by applying a fourth read voltage, which varies from the second read voltage, to the second word line…”) that is different than the first word line voltage (voltage marked as HB in figure 4 of Ando), the second read accommodating for a the cell having been disturbed by programming of the immediately next cell; 
determining (S104 in figure 8 of Ando), based on the reading of the immediately next cell, if the immediately next cell's stored charge is sufficient to have disturbed the cell during programming of the immediately next cell; 
based on the determining (S105 in figure 8 of Ando), selecting one of the first and second reads as the cell's read.  The advantage of such read method is to “enhance the performance of the soft bit decoding without increasing the number of times of read” ([0096] of Ando).
Lee and Ando are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Ando before him, to apply the reading method of Ando to the memory device of Lee, such that the memory device of Lee will use a reading method, the method comprises reading the cell after the column of flash cells has been fully programmed, the reading comprising: 
identifying the immediately next cell for a read operation based on the direction ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down)…”) and reading the immediately next cell (S103 in figure 8 of Ando, “read data of the first to third memory cells by applying first to third read voltages to the first to third word lines” in [0032] of Ando), where, the immediately next cell is downstream along the direction from the cell ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down));
identifying the cell for a read operation based on the direction ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down)…”) and  performing a first read of the cell (S101 in figure 8 of Ando) with a first word line voltage (figure 4 of Ando teaches to apply voltage marked as HB to selected WL, [0048] of Ando, “…When reading data from the nonvolatile memory 20, a read voltage is applied to a word line to which a memory cell in which read target data is written is connected…”, “second read voltage” in [0032] of Ando) applied to the cell's word line (“second wordline” in [0030] of Ando), the first read of the cell being a default read of the cell, where, the cell is upstream against the direction from the immediately next cell ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down)).
performing a second read of the cell (S102 in figure 8 of Ando) with a second word line voltage (figure 4 of Ando teaches to apply read voltage marked as deltaR or -deltaR to selected WL, [0048] of Ando, “fourth read voltage” in [0032] of Ando) applied to the cell's word line (“second wordline” in [0030] of Ando, “…reads second data by applying a fourth read voltage, which varies from the second read voltage, to the second word line…”) that is different than the first word line voltage (voltage marked as HB in figure 4 of Ando), the second read accommodating for a the cell having been disturbed by programming of the immediately next cell; 
determining (S104 in figure 8 of Ando), based on the reading of the immediately next cell, if the immediately next cell's stored charge is sufficient to have disturbed the cell during programming of the immediately next cell; 
based on the determining (S105 in figure 8 of Ando), selecting one of the first and second reads as the cell's read.  The advantage of such read method is to “enhance the performance of the soft bit decoding without increasing the number of times of read” ([0096] of Ando).

Regarding claim 2, the combination of Lee and Ando teaches the method of claim 1 wherein the direction is towards a semiconductor substrate of the flash memory chip that the column is integrated upon (figures 6, 7 of Lee).  

Regarding claim 3, the combination of Lee and Ando teaches the method of claim 1 wherein the direction is towards a source-gate-source transistor (GST in figure 7 of Lee) that exists at an end of the column.  

Regarding claim 4, the combination of Lee and Ando teaches the method of claim 3 wherein the direction is away from a bit line (BL1/BL2/BL3 in figure 7 of Lee) that is coupled to an opposite end of the column.  

Regarding claim 5, the combination of Lee and Ando teaches the method of claim 1 wherein the direction is away from a bit line (BL1/BL2/BL3 in figure 7 of Lee) that is coupled to an end of the column.  

Regarding independent claim 7, the combination of Lee and Ando teaches an apparatus, comprising: a flash memory chip (figure 3 of Lee) comprising circuitry to program a column of flash storage cells (string in figure 13 of Lee) in a direction (Z direction in figure 13 of Lee) along the column (figure 13 of Lee, [0109] of Lee, “…the program operation may be performed in a downward direction from an uppermost word line…”) in which a parasitic transistor that resides between a cell being programmed and an immediately next cell to be programmed has lower resistivity as compared to a corresponding parasitic transistor that exists if the programming were to be performed in an opposite direction along the column.  (the underlined limitation has been interpreted as “intended use/purpose” of such memory device, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114, Alternatively, in figure 14 of Lee, during verify read period (T1 to T2 time period in figure 14), BL voltage is higher compared to voltage applied to source line (figure 14 clearly shows BL is discharged from T1 to T2 when data is “0”), thus a parasitic transistor that resides between a cell being programmed and an immediately next cell to be programmed has lower resistivity as compared to a corresponding parasitic transistor that exists if the programming were to be performed in an opposite direction along the column).
wherein, the circuitry is to read the cell after the column of flash cells have been fully programmed, wherein, the circuitry is to perform the  following to read the cell: 
identifying the immediately next cell for a read operation based on the direction ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down)…”) and reading the immediately next cell (S103 in figure 8 of Ando, “read data of the first to third memory cells by applying first to third read voltages to the first to third word lines” in [0032] of Ando), where, the immediately next cell is downstream along the direction from the cell ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down));
identifying the cell for a read operation based on the direction ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down)…”) and performing a first read of the cell (S101 in figure 8 of Ando) with a first word line voltage (figure 4 of Ando teaches to apply voltage marked as HB to selected WL, [0048] of Ando, “…When reading data from the nonvolatile memory 20, a read voltage is applied to a word line to which a memory cell in which read target data is written is connected…”, “second read voltage” in [0032] of Ando) applied to the cell's word line (“second wordline” in [0030] of Ando), the first read of the cell being a default read of the cell, where, the cell is upstream against the direction from the immediately next cell ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down)).
performing a second read of the cell (S102 in figure 8 of Ando) with a second word line voltage (figure 4 of Ando teaches to apply read voltage marked as deltaR or -deltaR to selected WL, [0048] of Ando, “fourth read voltage” in [0032] of Ando) applied to the cell's word line (“second wordline” in [0030] of Ando, “…reads second data by applying a fourth read voltage, which varies from the second read voltage, to the second word line…”) that is different than the first word line voltage (voltage marked as HB in figure 4 of Ando), the second read accommodating for a the cell having been disturbed by programming of the immediately next cell; 
determining (S104 in figure 8 of Ando), based on the reading of the immediately next cell, if the immediately next cell's stored charge is sufficient to have disturbed the cell during programming of the immediately next cell; 
based on the determining (S105 in figure 8 of Ando), selecting one of the first and second reads as the cell's read.  The advantage of such read method is to “enhance the performance of the soft bit decoding without increasing the number of times of read” ([0096] of Ando).

Regarding claim 8, the combination of Lee and Ando teaches the apparatus of claim 7 wherein the direction (figure 13, [0109] of Lee, “…the program operation may be performed in a downward direction from an uppermost word line…”) is towards a semiconductor substrate of the flash memory chip that the column is integrated upon (figures 6, 7 of Lee).  

Regarding claim 9, the combination of Lee and Ando teaches the apparatus of claim 7 wherein the direction is towards a source-gate-source transistor (GST in figure 7 of Lee) that exists at an end of the column.  

Regarding claim 10, the combination of Lee and Ando teaches the apparatus of claim 9 wherein the direction is away from a bit line (BL1/BL2/BL3 in figure 7 of Lee) that is coupled to an opposite end of the column.  

Regarding claim 11, the combination of Lee and Ando teaches the apparatus of claim 7 wherein the direction is away from a bit line (BL1/BL2/BL3 in figure 7 of Lee) that is coupled to an end of the column.  

Regarding independent claim 13, the combination of Lee and Ando teaches a computing system (figures 3, 19 of Lee), comprising: a peripheral controller (1200 in figure 19 of Lee); a mass storage device (1100 in figure 19 of Lee) communicatively coupled to the peripheral controller (1200 in figure 19 of Lee) through an interface (1260 in figure 19 of Lee), the mass storage device (1100 in figure 19) comprising a flash memory chip (chip in 1100 in figure 19 of Lee), the flash memory chip (chip in 1100 in figure 19) comprising circuitry to program a column (string in figure 13 of Lee) of flash storage cells in a direction (figure 13, [0109] of Lee, “…the program operation may be performed in a downward direction from an uppermost word line…”) along the column in which a parasitic transistor that resides between a cell being programmed and an immediately next cell to be programmed has lower resistivity as compared to a corresponding parasitic transistor that exists if the programming were to be performed in an opposite direction along the column.  (the underlined limitation has been interpreted as “intended use/purpose” of such memory device, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).
Alternatively, in figure 14, during verify read period (T1 to T2 time period in figure 14), BL voltage is higher compared to voltage applied to source line (figure 14 clearly shows BL is discharged from T1 to T2 when data is “0”), thus a parasitic transistor that resides between a cell being programmed and an immediately next cell to be programmed has lower resistivity as compared to a corresponding parasitic transistor that exists if the programming were to be performed in an opposite direction along the column.
wherein, the circuitry is to read the cell after the column of flash cells have been fully programmed, wherein, the circuitry is to perform the following to read the cell: 
identifying the immediately next cell for a read operation based on the direction ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down)…”) and reading the immediately next cell (S103 in figure 8 of Ando, “read data of the first to third memory cells by applying first to third read voltages to the first to third word lines” in [0032] of Ando), where, the immediately next cell is downstream along the direction from the cell ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down));
identifying the cell for a read operation based on the direction ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down)…”) and performing a first read of the cell (S101 in figure 8 of Ando) with a first word line voltage (figure 4 of Ando teaches to apply voltage marked as HB to selected WL, [0048] of Ando, “…When reading data from the nonvolatile memory 20, a read voltage is applied to a word line to which a memory cell in which read target data is written is connected…”, “second read voltage” in [0032] of Ando) applied to the cell's word line (“second wordline” in [0030] of Ando), the first read of the cell being a default read of the cell, where, the cell is upstream against the direction from the immediately next cell ([0065], [0080], figure 7, [0083] of Ando teaches that adjacent cells include both upstream and downstream cells ([0083] of Ando, “…states of an adjacent cell (state (up) and state (down)). 
performing a second read of the cell (S102 in figure 8 of Ando) with a second word line voltage (figure 4 of Ando teaches to apply read voltage marked as deltaR or -deltaR to selected WL, [0048] of Ando, “fourth read voltage” in [0032] of Ando) applied to the cell's word line (“second wordline” in [0030] of Ando, “…reads second data by applying a fourth read voltage, which varies from the second read voltage, to the second word line…”) that is different than the first word line voltage (voltage marked as HB in figure 4 of Ando), the second read accommodating for a the cell having been disturbed by programming of the immediately next cell; 
determining (S104 in figure 8 of Ando), based on the reading of the immediately next cell, if the immediately next cell's stored charge is sufficient to have disturbed the cell during programming of the immediately next cell; 
based on the determining (S105 in figure 8 of Ando), selecting one of the first and second reads as the cell's read.  
But Lee does not teach the computing system (figures 3, 19 of Lee), comprising: a plurality of processing cores. 
However, Lee does teach in figure 19 a SSD includes multiple nonvolatile memory devices 1100 and an SSD controller 1200, and controller 1200 is connected to host. It is well known that SSD can be used as hard drive for computer system that comprises a plurality of processing cores. For example, Ando teaches a memory system in figure 1 and [0032] ([0032] of Ando, “…FIG. 1, a memory system 1 includes a memory controller 10 and a nonvolatile memory 20. The memory system 1 can be connected to a host 30…the host 30 may be an electronic device such as a personal computer and a portable terminal…”) At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Ando before him, to adopt the SSD in figure 19 of Lee as hard drive for a computer system (suggested by Ando in figure 1) that include a plurality of processing cores, in order to have a working device.

Regarding claim 14, the combination of Lee and Ando teaches the computing system of claim 13 wherein the direction (figure 13 of Lee, [0109] of Lee, “…the program operation may be performed in a downward direction from an uppermost word line…”) is towards a semiconductor substrate of the flash memory chip that the column is integrated upon (figures 6, 7 of Lee).  

Regarding claim 15, the combination of Lee and Ando teaches the computing system of claim 13 wherein the direction is towards a source-gate-source transistor (GST in figure 7 of Lee) that exists at an end of the column.  

Regarding claim 16, the combination of Lee and Ando teaches the computing system of claim 15 wherein the direction is away from a bit line (BL1/BL2/BL3 in figure 7 of Lee) that is coupled to an opposite end of the column.  

Regarding claim 17, the combination of Lee and Ando teaches the computing system of claim 13 wherein the direction is away from a bit line (BL1/BL2/BL3 in figure 7 of Lee) that is coupled to an end of the column.  
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824